DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 12/02/2019, said application claims a priority date of 06/13/2017.  
Claims 1-20 are pending in the case.  
Claims 1, 11 and 20 are independent claims.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,073,983 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader version of the claims in the cited patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2010/0259464 A1, published 10/14/2020, hereinafter “Chang”) in view of Ananthakrishnan (US 2012/0278727 A1, published 11/01/2012, hereinafter “Ananthakrishnan”).

Independent Claim 1:
	Chang discloses a method comprising:
presenting a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
establishing a coupling to a second terminal (Chang: ¶ [0013].);
receiving a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a method wherein the M shortcuts correspond to a portion of the set of applications.
wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on one device is displayed on the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.
One would have been motivated to make such a combination in order to provide more flexibility on which icons are shared with the second terminal (Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).

Claim 2:
The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan further teaches a method wherein the first indication indicates a first mode which corresponds to the portion of the set of applications (When the device is set to embed the screen of one device onto the other device (first mode), a portion of the icons are displayed, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].  Since the mode effects which icons are shared with the other device, Examiner considers the mode to correspond to the applications associated with the icons.).

Claim 3:
	The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan further teaches a method further comprising: 
receiving a second indication that a first shortcut is triggered in the second display interface, wherein the first shortcut is one of the M shortcuts and corresponds to a first application (Chang: ¶ [0393]-[0394]; The user can drag and drop the application icon (trigger) in order to transfer operation to the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0015], [0073].); and 
sending, in response to the second indication, second display data to the second terminal, wherein the second display data instructs the second terminal to display a first interface of the first application, and wherein the first interface is displayed when the first application is running on the second terminal (Chang: ¶ [0393]-[0396]; The application can be running on the second device, Ananthakrishnan: ¶ [0015], [0025], [0026], [0077], [0093].).

Claim 4:
	The rejection of claim 1 is incorporated. Chang in view of Ananthakrishnan further teaches a method comprising:
obtaining a first gesture from a user on a first shortcut displayed on the first display interface (The user can perform a drag and drop gesture on a first icon displayed on the first terminal, Ananthakrishnan: Figs. 1 and 2, ¶ [0077].); and 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first shortcut in the second display interface (Ananthakrishnan: Figs. 1 and 2, ¶ [0077].).

Independent Claim 11:
	Chang discloses a terminal comprising:
a display (Chang: Fig. 2.);
a communication interface coupled to the display and configured to couple to a second terminal (Chang: Figs. 2 and 3, ¶ [0014].); and 
a processor coupled to the display and the communication interface and configured to (Chang: Fig. 2.):
present a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
control the communication interface to couple the terminal to the second terminal (Chang: ¶ [0014].);
 receive a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a terminal wherein the M shortcuts correspond to a portion of the set of applications.
However, Ananthakrishnan teaches a terminal wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on one device is displayed on the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.


Claim 12:
The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan further teaches a terminal wherein the first indication indicates a first mode which corresponds to the portion of the set of applications (When the device is set to embed the screen of one device onto the other device (first mode), a portion of the icons are displayed, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].  Since the mode effects which icons are shared with the other device, Examiner considers the mode to correspond to the applications associated with the icons.).

Claim 13:
	The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan further teaches a terminal wherein the processor is further configured to: 
receive a second indication that a first shortcut is triggered in the second display interface, wherein the first shortcut is one of the M shortcuts and corresponds to a first application (Chang: ¶ [0393]-[0394]; The user can drag and drop the application icon (trigger) in order to transfer operation to the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0015], [0073].); and 
control, in response to the second indication, the communication interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display a first interface of the first application, and wherein the first interface is displayed when the first application is running (Chang: ¶ [0393]-[0396]; The application can be running on the second device, Ananthakrishnan: ¶ [0015], [0025], [0026], [0077], [0093].).

Claim 14:
	The rejection of claim 11 is incorporated. Chang in view of Ananthakrishnan further teaches a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture from a user on a first shortcut displayed on the first display interface, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first shortcut in the second display interface (The user can perform a drag and drop gesture on a first icon displayed on the first terminal, Ananthakrishnan: Figs. 1 and 2, ¶ [0077].).

Independent Claim 20:
	Chang discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause the first terminal to (Chang: ¶ [0120].):
present a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
establish a coupling to a second terminal (Chang: ¶ [0013].);
receive a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a medium wherein the M shortcuts correspond to a portion of the set of applications.
However, Ananthakrishnan teaches a medium wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.
One would have been motivated to make such a combination in order to provide more flexibility on which icons are shared with the second terminal (Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan and further in view of Khoury et al. (US 2016/0343350 A1, published 11/24/2016, hereinafter “Khoury”).

Claims 5 and 15:
	The rejection of claims 4 and 14 are incorporated. Chang in view of Ananthakrishnan does not appear to expressly teaches a terminal and method further comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut.
However, Khoury teaches a terminal and method comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut (Khoury: Figs. 5 and 6, ¶ [0026]-[0031].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal and method of Chang in view of Ananthakrishnan to comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut, as taught by Khoury.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with greater control over where an application is to be rendered (Khoury: Figs. 5 and 6, ¶ [0026]-[0031].).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan, further in view of Khoury and further in view of Kim et al. (US 2015/0020013 A1, published 01/15/2015).

Claims 6 and 16:
The rejection of claims 5 and 15 are incorporated.  Chang in view of Ananthakrishnan and further in view of Khoury does not appear to expressly teach a terminal and method wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut.
However, Kim teaches a terminal and method wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut (Kim: ¶ [0033].).
wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut, as taught by Kim.
One would have been motivated to make such a combination in order to provide a quicker gesture for select an app to execute on a second terminal (Kim: ¶ [0033].).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan, further in view of Khoury and further in view of Gorbatov et al. (US 2013/0318370 A1, published 11/28/2013, hereinafter “Gorbatov”).

Claims 7 and 17:
	The rejection of claims 4 and 14 are incorporated.  Chang in view of Ananthakrishnan and further in view of Khoury does not appear to expressly teach a terminal and method wherein after obtaining the first gesture, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support displaying of the first interface in the first display interface; and 
wherein after running a first application, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal (Gorbatov: Fig. 4, ¶ [0027]-[0030].); 
identifying that the device running status does not support running the first application (Gorbatov: ¶ [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal and method of Chang in view of Ananthakrishnan and further in view of Khoury wherein after running a first application, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support running the first application, as taught by Gorbatov.
One would have been motivated to make such a combination in order to improve the power management techniques for the system configured for multiple devices (Gorbatov: ¶ [0005]).
In implementing the power management feature of Gorbatov into the invention of Chang in view of Ananthakrishnan and further in view of Khoury, the running of the first application (as taught by Gorbatov) would comprise displaying of the first interface since wherein after obtaining the first gesture, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support displaying of the first interface in the first display interface; and 
sending the third display data to the second terminal.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan and further in view of Martin et al. (US 2014/0136986 A1, published 05/15/2014, hereinafter “Martin”).

Claim 8:
	The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan does not appear to expressly teach a method further comprising:
identifying that a first application is running in a foreground of the first terminal; 
obtaining a first gesture on a first interface of the first application displayed in the first display interface; 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application; and 
ceasing to display the first interface in the first display interface.
However, Martin teaches a method comprising:
identifying that a first application is running in a foreground of the first terminal (Martin: Fig. 6a, ¶ [0084]-[0088].); 
obtaining a first gesture on a first interface of the first application displayed in the first display interface (Martin: Fig. 6c, [0091].); 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application (Martin: Figs. 6c and 6d, [0091]-[0093].); and 
ceasing to display the first interface in the first display interface (Martin: Figs. 6c and 6d, [0091]-[0093].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang in view of Ananthakrishnan to comprise:
identifying that a first application is running in a foreground of the first terminal; 
obtaining a first gesture on a first interface of the first application displayed in the first display interface; 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application; and 
ceasing to display the first interface in the first display interface, as taught by Martin.
One would have been motivated to make such a combination in order to provide the user with a more effective and efficient means for transferring an application from the first device to the second device (Martin: Figs. 6a-6d, [0088]-[0093].).

Claims 9 and 19:
The rejection of claims 8 and 18 are incorporated.  Chang in view of Ananthakrishnan and further in view of Martin further teaches a terminal method wherein the second display data indicates the first interface is displayed when the first application is running (Martin: Figs. 6a-6d, [0091]-[0093].).

Claim 10:
	The rejection of claim 9 is incorporated.  Chang in view of Ananthakrishnan and further in view of Martin further teaches a method wherein: 
when the first application is a video type application, first video playback progress displayed in the first display interface is the same as second video playback progress displayed in the second display interface (The running application can comprise video playback, Martin: ¶ [0081], [0088].  ; 
when the first application is an instant messaging type application, a first chat record in a first chat window in the first display interface is the same as a second chat record in a second chat window in the second display interface (The running application can comprise, Martin: ¶ [0081], [0088].  The application data displayed in the second terminal is synchronized with the application data displayed in the first terminal, Martin: ¶ [0093].); and 
when the first application is a game type application, a first game system interface displayed in the first display interface is the same as a second game system interface displayed in the second display interface (The running application can comprise a game, Martin: ¶ [0081], [0088].  The application data displayed in the second terminal is synchronized with the application data displayed in the first terminal, Martin: ¶ [0093].).

Claim 18:
	The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan does not appear to expressly teach a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface.
However, Martin teaches a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface (Martin: Fig. 6a, 6c, 6d, ¶ [0084]-[0088], [0091]-[0093].). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang in view of Ananthakrishnan to comprise an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface, as taught by Martin.



Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175